PER CURIAM.
We initially accepted review of the decision in Brantley v. State, 76 So.3d 345 (Fla. 3d DCA 2011), review granted, 88 So.3d 148 (Fla.2012) (table), based on express and direct conflict. See art. V, § 3(b)(3), Fla. Const. Upon further consideration, we conclude that jurisdiction was improvidently granted. Accordingly, we hereby discharge jurisdiction and dismiss the review proceeding.
It is so ordered.
POLSTON, C.J., and PARIENTE, QUINCE, CANADY, LABARGA, and PERRY, JJ., concur.
LEWIS, J., dissents.